Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Curtin on March 4, 2022.

The application has been amended as follows: 

The application has been amended in accordance with the attached examiner's amendment. (See the attached document with “Attachment C: Approved Examiner’s Amendment” in the top margin.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record (in particular, see the pertinent prior art section in pages 8-9 of the office action dated August 5, 2021, which conveys the reason for relevance of each pertinent prior art) does not disclose or render obvious, alone or in combination, “allocating, by the μBTB, a first basic block 
in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record does not disclose or render obvious, alone or in combination, “an inverted basic block queue (IBBQ) coupled to the μBTB, the IBBQ configured to receive a first basic block based on the first basic block fitting into the μop cache, and the IBBQ allocating the first basic block to the μop cache based on a number of times the edge corresponding to the first basic block is repeatedly executed by the processing device” in the context of and in combination with the remaining limitations of claim 11. As all previously presented and potential issues under 35 USC 112 have been overcome or precluded by the amendments to the claims received January 4, 2022, in conjunction with the Examiner’s Amendment, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182